UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6056


ROY W. ARROWOOD,

                  Petitioner - Appellant,

             v.

ROBERT H. MAUNEY, Warden; HENRY D. MCMASTER, Attorney
General of the State of South Carolina; WARDEN, Northside
Correctional Institution,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cv-02158-TLW)


Submitted:    April 23, 2009                 Decided:   August 5, 2009


Before TRAXLER, Chief Judge, and WILKINSON and AGEE, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Roy W. Arrowood, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roy W. Arrowood seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition and

the     district        court’s     order       denying      his         motion     for

reconsideration filed under Fed. R. Civ. P. 59.                          These orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2006).                A

certificate      of     appealability         will     not    issue       absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)       (2006).       A    prisoner     satisfies       this

standard   by    demonstrating       that     reasonable     jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have     independently       reviewed     the    record    and

conclude   that       Arrowood    has   not    made    the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                         2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3